Hanna, J.
Proceedings by plaintiff to enjoin defendant from collecting a sum claimed to be due, as evidenced by a due bill held by said defendant.
It is averred that the due bill was given for money borrowed by plaintiff of defendant; that afterwards a promissory note was executed for the same money, but the due bill was not taken up; that the note was paid.
The defendant answered, denying the payment of the due bill. Trial by the Court; finding for the defendant.
The evidence is in the record, and, it is insisted, does not sustain the finding.
We have carefully examined and considered the evi*375dence, and axe of opinion a new trial should have been granted.
A. Iglehart and M. R. Anthes, for the appellant.
M. F. Johnson, for the appellee.
Per Curiam.
The judgment is reversed with costs.
Cause remanded, &c.